        Case 3:16-cv-02120-EMC
         Case:                   Document
               18-16408, 01/07/2019,        162 Filed
                                     ID: 11143129,    01/24/19
                                                   DktEntry:     Page11of
                                                             19, Page  of11




                       UNITED STATES COURT OF APPEALS                    FILED
                              FOR THE NINTH CIRCUIT                        JAN 7 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                       No.    18-16408

                   Plaintiff-Appellant,         D.C. No. 3:16-cv-02120-EMC
                                                Northern District of California,
 v.                                             San Francisco

                                                ORDER
GWEN THROWER, Realtor,

                   Plaintiff-Appellee,

  v.

ACADEMY MORTGAGE
CORPORATIONN,

                   Defendant.

       Appellant's motion (Docket Entry No. 18) to stay appellate proceedings is

granted. The previously established briefing schedule is vacated.

       Appellant shall file a motion to reset the remaining briefing schedule within

7 days of the restoration of funding.

                                                 FOR THE COURT:

                                                 MOLLY C. DWYER
                                                 CLERK OF COURT

                                                 By: Grace Santos
                                                 Deputy Clerk
                                                 Ninth Circuit Rule 27-7



GS 12/31/2018/Pro Mo
